Rolls, e contra. When nothing is to the contrary in an appearance, it shall be understood to be well, and within the jurisdiction. Proctor andClifton's case, 10 Jac. In an action brought in Coventry, and venire facias
in C. B., where it was de vicineto civitatis Ebor. D. P. 3 Car. Which case was held bad. I was of counsel in a case wherein it was awarded so. It cannot be well, except by intendment. The case of 8 H., is much in point.
The visne ought to be of all the vills in the hundred.
Rolls insisted on Proctor and Clifton's case.